IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50327
                           Summary Calendar



RICARDO BOLANOS,

                                           Plaintiff-Appellee,

versus

YSLETA INDEPENDENT SCHOOL
DISTRICT; ET AL.,

                                           Defendants,

ARMENIA SMITH,
                                           Defendant-Appellant.

             * * * * * * * * * * * * * * * * * * * *

                           Consolidated with

                         ____________________

                             No. 00-50367
                           Summary Calendar
                         ____________________

RICARDO BOLANOS,
                                           Plaintiff-Appellant,
V.

YSLETA INDEPENDENT SCHOOL DISTRICT; ET AL.,

                                           Defendants,

ARMENIA SMITH,
                                           Defendant-Appellee.



                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                     USDC No. EP-99-CV-141-DB
                       --------------------
                         January 24, 2001
                            No. 00-50327
                             c/w 00-50367
                                  -2-

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Armenia Smith argues that the district court erred in

denying her motion for summary judgment because she asserts that

the district court incorrectly applied the law to the summary

judgment evidence submitted by the parties.      Smith argues that

even if the evidence submitted by appellee Bolanos in opposition

to her motion is assumed to be true, he failed to show that

Smith’s conduct was not objectively reasonable.      Smith argues

that Bolanos did not present evidence to support a determination

that his coaching contract was not renewed in retaliation for

exercising his First Amendment right of free speech.

     Ordinarily, this court lacks jurisdiction to review the

denial of summary judgment because such a decision is not a final

order under 28 U.S.C. § 1291.    Palmer v. Johnson, 193 F.3d 346,

350 (5th Cir. 1999).   However,“[d]istrict court orders denying

summary judgment on the basis of qualified immunity are

immediately appealable under the collateral order doctrine,

notwithstanding their interlocutory character, when based on a

conclusion of law.”    Lukan v. North Forest ISD, 183 F.3d 342, 345

(5th Cir. 1999) (internal quotations and citations omitted),

cert. denied, 120 S. Ct. 1420 (2000).       The existence of disputed

issues of material fact does not necessarily preclude review of

the case if the appellant argues that the facts the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50327
                              c/w 00-50367
                                   -3-

court deemed supported by the record reflect that the appellee’s

conduct was objectively reasonable under the circumstances

because, in that instance, the appellant is asserting that the

district court made an error of law rather than an error of fact.

Lukan, 183 F.3d at 345.

     The district court denied Smith’s request for qualified

immunity because it determined that there was a genuine issue of

material fact with respect to Smith’s motive for not renewing

Bolanos’ coaching contract.     The record reflects that there are

disputed factual issues with respect to the reason that Smith did

not renew Bolanos’ coaching contract.        These issues of fact are

material because the resolution of that factual dispute will

determine whether Smith did not renew the contract because of

Bolanos’ poor coaching performance or in retaliation for Bolanos

exercising his First Amendment right of free speech.        Lukan, 183

F.3d at 345-46.

     Because the denial of qualified immunity as to Smith was

based on a genuine issue of material fact rather than a question

of law, this court does not have jurisdiction over Smith’s

interlocutory appeal.     Smith’s appeal is DISMISSED.     See Palmer,

193 F.3d at 351.

     Because there has been no final judgment in the case and

because the appeal is dismissed, the court has no jurisdiction to

consider Bolanos’ cross-appeal from the district court’s order

denying his motion to remand.     See Ford v. Elsbury, 32 F.3d 931,

935 (5th Cir. 1994).    Thus, Bolanos’ cross-appeal is also

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.